DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of US Pub. No. 20110246908 A1 to Akram.
As to claims 1, 10 and 16, Mattingly discloses a media playback synchronization method, the method comprising: 
initiating a playback of a media selection at a master device and during the playback of the media selection at the master device (Mattingly Fig. 1-3, ¶0031-0033, 0046, requesting playback of the streaming media at the remote holder device): 
maintaining a playback state comprising a master playback time corresponding to a current playback time of the playback of the media selection at the master device (Mattingly Fig. 1-3, ¶0031-0033, 0046, keeping remote holder’s state including playback status, identifier and current time code associated with the content); 
periodically updating the playback state to reflect the master playback time (Mattingly Fig. 1-3, ¶0047, 0051, frequently updating the remote holder’s state including the remote holder’s current time code); and 
providing the playback state to each of a plurality of peer devices coupled to the master device (Mattingly Fig. 1-3, ¶0031-0033, 0047, 0051, sending the remote holder’s state to the other plurality of user devices connected to the remote holder’s device); 
receiving the playback state at each peer device of the plurality of peer devices (Mattingly Fig. 1-3, ¶0031-0033, 0047, 0051, receiving remote holder’s state at the plurality of user devices); 
initiating a playback of the media selection at each peer device of the plurality of peer devices (Mattingly Fig. 1-3, ¶0031-0033, 0047, 0048, playing the selected streaming media at each of the user devices); and 
during the playback of the media selection at each peer device of the plurality of peer devices, each respective peer device: receiving the playback state that corresponds to each periodic update (Mattingly Fig. 1-3, ¶0031-0033, 0046-0048, during thee playback of the streaming media at the plurality of user devices, receiving the updated remote holder’s state frequently).
Mattingly does not expressly disclose determining a playback mismatch based on a time difference between the master playback time, and a peer playback time comprising a current playback time of the media selection at the respective peer device; and 
altering the playback of the media selection at the master device or at the respective peer device by an amount of time equal to the playback mismatch if the playback mismatch exceeds a predetermined amount of time.
Akram discloses determining a playback mismatch based on a time difference between the master playback time, and a peer playback time comprising a current playback time of the media selection at the respective peer device (Akram Fig. 1, 2, 10, ¶0088, 0094, 0095, 0097, determining playback time difference between plurality of devices host/guest including current timestamp of the video content, e.g. device A timestamp of 40 minutes and 0 seconds and devicee B with timestamp of 40 minutes and 1 second); and 
altering the playback of the media selection at the master device or at the respective peer device by an amount of time equal to the playback mismatch if the playback mismatch exceeds a predetermined amount of time (Akram Fig. 1, 2, 10, ¶0088, 0094, 0095, 0097, 0101, pausing the playback of the video content by the plurality of devices by a time period same as the time difference if the device is more than a specified interval of x seconds).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly by determining a playback mismatch based on a time difference between the master playback time, and a peer playback time comprising a current playback time of the media selection at the respective peer device; and altering the playback of the media selection at the master device or at the respective peer device by an amount of time equal to the playback mismatch if the playback mismatch exceeds a predetermined amount of time as disclosed by Akram. The suggestion/motivation would have been in order to reduce synchronization of the user devices if the device is more than a specified interval of seconds thereby enhancing the user’s experience.
As to claims 4, 14 and 17, Akram discloses wherein altering the playback of the media selection at the master device or at the respective peer device by an amount of time equal to the playback mismatch comprises: rewinding or pausing the playback of the media selection at the respective peer device by an amount of time equal to the playback mismatch when the playback mismatch indicates that the playback of the media selection at the respective peer device is ahead of the playback of the media selection at the master device (Akram Fig. 1, 2, 10, ¶0088, 0094, 0095, 0097, 0101, pausing the playback of the video content by the plurality of devices by a time period same as the time difference if the device is more than a specified interval of x seconds); and 
fast forwarding the playback of the media selection at the respective peer device by an amount of time equal to the playback mismatch, or by causing the playback of the media selection on the master device to be paused for an amount of time equal to the playback mismatch, each when the playback mismatch indicates that the playback of the media selection at the respective peer device is behind the playback of the media selection at the master device (Akram Fig. 1, 2, 10, ¶0088, 0094, 0095, 0097, 0101, pausing the playback of the video content by the plurality of devices by a time period same as the time difference if the device is more than a specified interval of x seconds).
As to claim 5, Akram discloses wherein the playback state further comprises an update time corresponding to the time of the most recent periodic update to the playback state, the method further comprising: determining the playback mismatch to be a sum of the master playback time, and a difference between the update time and a current time (Akram Fig. 1, 2, 10, ¶0088, 0094, 0095, 0097, 0101, determining playback time difference between plurality of devices host/guest including current timestamp of the video content, e.g. device A timestamp of 40 minutes and 0 seconds and device B with timestamp of 40 minutes and 1 second and pausing the playback of the video content by the plurality of devices by a time period same as the time difference if the device is more than a specified interval of x seconds).
As to claims 6, 15 and 18, Mattingly discloses determining the peer playback time at each peer device of the plurality of peer devices based on at least one of: playback information provided by a media player while performing the playback of the media selection at the respective peer device; timing information corresponding to closed captioning or subtitle text of the playback of the media selection at the respective peer device; or a timestamp or other timing information corresponding to a media segment URL of a media segment currently being played at the respective peer device (Mattingly Fig. 1-3, ¶0031-0033, 0046-0048, 0050, determining the user devices time codes based on the playback time code from the application during playback of the media content).
As to claim 8, Mattingly discloses wherein the playback state further comprises a master playback status and the method further comprises: causing at each of the plurality of peer devices a local playback status of the respective peer device to match the master playback status of the playback state (Mattingly Fig. 1-3, ¶0031-0033, 0046-0048, 0050, remote holder’s status and the plurality of user devices updating/changing status according to the remote holder’s status).
As to claim 9, Mattingly discloses wherein each of the master playback status and the local playback status comprise one of playing, paused and stopped (Mattingly Fig. 1-3, ¶0031-0033, 0046-0048, 0050, play, pause, stop).

Claims 2, 3, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of US Pub. No. 20110246908 A1 to Akram and in further view of US Pub. No. 20150089372 A1 to Mandalia.
As to claims 2 and 11, Mattingly and Akram do not expressly disclose receiving the playback state from the master device at a synchronization server through which the master device is coupled to each of the plurality of peer devices, and providing the received playback state to each of the plurality of peer devices.
Mandalia discloses receiving the playback state from the master device at a synchronization server through which the master device is coupled to each of the plurality of peer devices, and providing the received playback state to each of the plurality of peer devices (Mandalia ¶0022-0023, 0055-0056, 0059, 0087, receiving playback information from the requesting user at the media server and transmitting the received playback information to the plurality of connected receiving devices for synchronization).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly and Akram by receiving the playback state from the master device at a synchronization server through which the master device is coupled to each of the plurality of peer devices, and providing the received playback state to each of the plurality of peer devices as disclosed by Mandalia. The suggestion/motivation would have been in order to provide a media server that communicates with a plurality of client devices to synchronize the video with the requesting user through the media server thereby enhancing the user’s experience.
As to claims 3, 12 and 19, Akram discloses determining the playback mismatch at one of the synchronization server, the master device or the respective peer device by determining a cross correlation of a time series corresponding to the playback of the media selection on the master device and a time series corresponding to the playback of the media selection on the peer device (Akram Fig. 1, 2, 10, ¶0088, 0094, 0095, 0097, 0101, determining playback time difference between plurality of devices host/guest including current timestamp of the video content, e.g. device A timestamp of 40 minutes and 0 seconds and device B with timestamp of 40 minutes and 1 second and pausing the playback of the video content by the plurality of devices by a time period same as the time difference if the device is more than a specified interval of x seconds), wherein the playback mismatch corresponds to a time lag that maximizes the cross correlation ((Akram Fig. 1, 2, 10, ¶0088, 0094, 0095, 0097, 0101 and Mandalia Fig. 2-4, ¶0022-0023, 0055-0056, 0059, 0087).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of US Pub. No. 20110246908 A1 to Akram and in further view of US Pub. No. 20160142749 A1 to Francis
As to claims 7, Mattingly and Akram do not expressly disclose wherein each time series corresponding to the playback of the media selection on the master device and on the peer device, respectively, is based on at least one of: 
audio sampled from the respective playback; black screen transitions determined from frames of video of the respective playback; average frame brightness determined from frames of video of the respective playback; or ambient light readings sampled by a sensor placed in proximity to a playback screen on which the selected media is being played. 
Francis discloses wherein each time series corresponding to the playback of the media selection on the master device and on the peer device, respectively, is based on at least one of: audio sampled from the respective playback; black screen transitions determined from frames of video of the respective playback; average frame brightness determined from frames of video of the respective playback; or ambient light readings sampled by a sensor placed in proximity to a playback screen on which the selected media is being played (Francis ¶0015 0036, extract features from audio from playback of the plurality of user device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly and Akram by wherein each time series corresponding to the playback of the media selection on the master device and on the peer device, respectively, is based on at least one of: audio sampled from the respective playback; black screen transitions determined from frames of video of the respective playback; average frame brightness determined from frames of video of the respective playback; or ambient light readings sampled by a sensor placed in proximity to a playback screen on which the selected media is being played as disclosed by Francis. The suggestion/motivation would have been in order to use audio samples from the playback devices to accurately synchronize playback thereby enhancing the user’s experience.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170041658 A1 to Mattingly in view of US Pub. No. 20110246908 A1 to Akram and in further view of US Pub. No. 20150089372 A1 to Mandalia and in further view of US Pub. No. 20160142749 A1 to Francis
As to claims 13 and 20,Mattingly, Akram and Mandalia do not expressly disclose wherein each time series corresponding to the playback of the media selection on the master device and on the peer device, respectively, is based on at least one of: audio sampled from the respective playback; black screen transitions determined from frames of video of the respective playback; average frame brightness determined from frames of video of the respective playback; or ambient light readings sampled by a sensor placed in proximity to a playback screen on which the selected media is being played. 
Francis discloses wherein each time series corresponding to the playback of the media selection on the master device and on the peer device, respectively, is based on at least one of: audio sampled from the respective playback; black screen transitions determined from frames of video of the respective playback; average frame brightness determined from frames of video of the respective playback; or ambient light readings sampled by a sensor placed in proximity to a playback screen on which the selected media is being played (Francis ¶0015 0036, extract features from audio from playback of the plurality of user device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mattingly, Akram and Mandalia by wherein each time series corresponding to the playback of the media selection on the master device and on the peer device, respectively, is based on at least one of: audio sampled from the respective playback; black screen transitions determined from frames of video of the respective playback; average frame brightness determined from frames of video of the respective playback; or ambient light readings sampled by a sensor placed in proximity to a playback screen on which the selected media is being played as disclosed by Francis. The suggestion/motivation would have been in order to use audio samples from the playback devices to accurately synchronize playback thereby enhancing the user’s experience.

Conclusion
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426